PD-0994-15           99V-/5*
 Curtis    Allen    Garrison                                                      In   the   court



               V.              r> n    ?f^                                        of criminal        Appeals
                               Ukib                                            Austin,       TX
 State    of   Texas




                                                                    FILED IN A
                MOTION FOR REHEARING ON REFUSAL <jF PETITIONER^"' Uh MIMINALAPPEALS
                       PETITION       FOR   DISCRETIONARY          REVIEW                 DEC 112015

                                                                                       "AbeTAcosta, Clerk


 Comes now petitioner and files this motion and in support shows
 the   following.


 1. Petitioners PDR was refused on p£C day                         *7   , 2015.

 2. The court should review petitioners PDR in- light of Tex.R.App.
 44.2(a) and Homes V. State 323 S.Id. 3d 163 ( Tex Crim App. 2010 ).
 3. Petitioner just found these standards and rules in his law
 library and asserts the Court of Appeals never addressed the
 proper harm analysis determination in ruling on his sufficient:/-.
 claim .

 4. The substantial innervening circumstances of his library not
 being up to date and for him not able to review annotations of
 Tex.R.App. 442(a) prevented him from filing these cases and standards
 in his origional filed PDR.last                 month his law library was able
 to find these cases and print them out due to their lack of being
 on book format. Petitioner certifies this motion is made in good
 faith and not made for delay and grounded on meritious standards
 he believes is vital for proper disposition of his appeal.

  Uherefor premises considered, petitioner prays the court grant
  this motion       and grant his       PDR.
          RECEIVED IN
COURT OFCRIMINAL APPEALS
                                            Respectfully submitted:

          Decora
                                             Curtis "Allen Garrison.           Appellant
                                             TDCJ    #   1926573
                                             French       Robertson     Unit
                                             12071       FM 3522
       Abe! Acosta, Clerk                    Abilene,      TX 79601
                                                                                                        • ^JC—«*j^
Curtis Garrison
                                                            --.i*.txl,,.i;fc..!w:c:.   i-.H.' j\b»fc*
TDC3 # 1926573 "
French Robertson Unit
                                                      '&7' DEC 3s>:iiS :P-M :'~Z i. •                   ,.,,0*>"'"'v-i.».. *"•"'<'"«»"
12701 FM 3522
Abilene, TX 79601




                        Cci^r bi cfaM Affe^lS
                        p



  L-O^M rn^rl
                            s-'a :•• X j. •r^ilaOca       >lJ'i"f>''l'l|»'ill'i>'l>ll'Jl'illllllll»'»l'lll''llM"|l'lfll